UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6068


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE WILLIAMS, JR., a/k/a TJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cr-00058-RAJ-FBS-9; 2:12-cv-00591-RAJ)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Williams, Jr., Appellant Pro Se.      William David Muhr,
Assistant United States Attorney, V. Kathleen Dougherty, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrone       Williams,       Jr.,    seeks     to    appeal       the    district

court’s    order      denying       relief     on     his    28    U.S.C.       § 2255       (2012)

motion and a subsequent order denying his Fed. R. Civ. P. 59(e)

motion     to    alter       or     amend     judgment.            The        orders    are     not

appealable       unless        a     circuit        justice        or     judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate        of     appealability          will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,       a   prisoner         satisfies       this    standard       by

demonstrating         that     reasonable           jurists       would       find     that     the

district       court’s       assessment       of     the    constitutional             claims    is

debatable       or    wrong.        Slack     v.     McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense        with    oral    argument        because       the    facts        and    legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3